Citation Nr: 1042488	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  06-27 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a perianal 
fistula.

2.  Entitlement to service connection for Crohn's disease, to 
include as secondary to a perianal fistula.

3.  Entitlement to service connection for perianal and anal 
disease, to include as secondary to Crohn's disease.

4.  Entitlement to service connection for arthritis of multiple 
joints, to include as secondary to Crohn's disease.

5.  Entitlement to service connection for major depression, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the issue and it is referred to the AOJ 
for appropriate action.  

The Veteran served on active duty from March 1963 to January 
1967.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, Indiana 
(RO).  

The issue of entitlement to service connection for arthritis of 
multiple joints, to include as secondary to Crohn's disease, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The Veteran's anal fistula was excised in 1967; he does not 
have a currently diagnosed perianal fistula or any residuals of 
such.

2.  Crohn's disease with anastomotic stricture is shown by 
competent medical evidence to be etiologically related to active 
service.

3.  The Veteran does not have a current, separately diagnosed 
perianal or anal disease due to service or to his service-
connected Crohn's disease with anastomotic stricture. 

4.  The Veteran does not have a current diagnosis of major 
depression.


CONCLUSIONS OF LAW

1.  Residuals of a perianal fistula were not incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Crohn's disease with anastomotic stricture was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Perianal and anal disease was not incurred in service and is 
not proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2010).

4.  Major depression was not incurred in service and is not 
proximately due to or the result of a service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition of 
the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In an April 2005 letter, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would reasonably 
seek to obtain, and information and evidence for which the 
Veteran was responsible.  

A March 2006 letter provided the Veteran with notice of the type 
of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO cured any VCAA notice deficiency by issuing the 
corrective notice in March 2006.  The RO readjudicated the case 
in a June 2006 statement of the case (SOC).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) held 
that a SOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private treatment 
records, and VA examinations have been associated with the claims 
file.  The Board notes specifically that the Veteran was afforded 
VA examinations in August 2005.  38 C.F.R. § 3.159(c)(4) (2010).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
predicated on a review of the claims folder and medical records 
contained therein; contain a description of the history of the 
disability at issue; document and consider the Veteran's 
complaints and symptoms; and contain a medical opinion, where 
necessary, supported by an adequate statement of reasons and 
bases for the opinion rendered.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to appellate 
review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2010).  In order to prevail on 
the issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen, the new provisions 
amount to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the claimant because it does 
not require the establishment of a baseline before an award of 
service connection may be made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
7 (1995).

1.  Residuals of a Perianal Fistula, Crohn's Disease, and 
Perianal or Anal Disease

Service treatment records show that the Veteran was seen with 
symptoms of abdominal pain, diarrhea, and for a possible 
obstruction of the small intestine in service.  The Veteran was 
admitted in November 1964 for observation of a possible degree 1 
intestinal obstruction.  The hospital report shows that the 
Veteran had a history of abdominal pain, nausea, and vomiting of 
one day duration.  The Veteran was noted to have had a prior 
splenectomy and left nephrectomy on June 1964 because of rupture 
of the above following an automobile accident.  The Veteran had 
been asymptomatic since his discharge at that time until the 
present.  During the Veteran's hospital course, an obstructive 
series demonstrated some questionable dilated small bowel loops 
with air fluid levels.  The Veteran was put on bed rest with IV 
fluids and a Cantor tube was started down.  The Veteran had 
marked improvement of symptoms.  He was started on a liquid diet, 
and on the third day, he was started on a regular diet and 
remained entirely asymptomatic. The Veteran was seen in June 1965 
for headache, dizziness, upset stomach, diarrhea, and vomiting.  
He was seen for abdominal pain later that month.  No complaints 
were noted at the time of the Veteran's January 1967 separation 
examination.  

The Veteran reported that he was diagnosed with a perianal 
fistula in 1967, shortly after his separation from service. 
 
Private treatment records dated from 1982 to 1987 show that the 
Veteran was treated for Crohn's disease, first diagnosed in 1981.  
The Veteran's hospital admissions for Crohn's disease were 
associated with symptoms of weakness, dizziness, abdominal 
cramping, and diarrhea.  An August 1984 treatment report noted 
that the Veteran had an anal fistula in 1967, a splenectomy and 
left nephrectomy in 1964 from trauma, a vasectomy in 1975, and a 
terminal ileum resection in 1981.  The Veteran had a long history 
of diarrhea and right lower quadrant abdominal pain.  In October 
1981 he presented with fevers, chills, and an increase in his 
right lower quadrant pain.  He had an exploratory laprotomy at 
that time which showed an inflammatory mass at the terminal ileum 
and mesentery which was resected with a primary anastomosis.  
Pathology showed Crohn's ileitis.  

SSA records and associated private medical records show that the 
Veteran had severe impairments consisting of Crohn's disease and 
resulting degenerative arthritis, which considered in 
combination, rendered him disabled.  A July 1988 private 
treatment note shows that the Veteran's Crohn's disease was first 
diagnosed in 1981.  Since that time, the Veteran reported that he 
had approximately 20 exacerbations requiring hospitalization for 
Crohn's disease.   

A detailed medical history was provided by Dr. J.W.K in a 
December 1989 letter. The Veteran was first seen in his office in 
May 1982.  The Veteran's prior medical history before that time 
included a December 1981 admission to Marion General Hospital for 
severe pain.  An exploratory laprotomy was performed and the 
Veteran was found to have a massive inflammatory mass involving 
approximately six inches to the terminal ileum.  The Veteran 
ileum appeared to be totally obstructed.  The Veteran underwent a 
resection of the terminal ileum, resection of the cecum, and an 
ileal colostomy drainage of the inflammatory mass and drainage of 
subcutaneous tissue.  The Veteran continued to have problems with 
diarrhea and cramping, and was diagnosed with Crohn's disease.  
The Veteran was also noted to have a history of an anal fistula 
and abscess for several years prior.  

A 1994 private treatment report shows that the Veteran had a 
history of Crohn's disease, a questionable history of depression, 
and a questionable history of arthritis.  A 1995 treatment report 
noted that the Veteran had a small bowel resection in 1981.  The 
Veteran had a diagnosis of Crohn's disease and degenerative 
arthritis possibly secondary to Crohn's disease in 1997.

During an August 2005 VA examination, the Veteran reported having 
diarrhea since service.  It was noted that the Veteran was in 
service from 1963 to 1967.  The Veteran reported having diarrhea 
throughout service.  He had diarrhea four times per day, 
including at night.  He also had constant pain in the lower left 
abdomen. The VA examiner noted that the Veteran was diagnosed 
with an anorectal fistula in 1967, several months after the 
Veteran's discontinuation of service.  He noted, therefore, that 
it was possible that he had it in service as well.  The Veteran 
stated that this fistula was a frequent complication of Crohn's 
disease, and stated therefore, that his Crohn's disease probably 
started at that time, though it was technically diagnosed in 
1981.  The Veteran had a resection of the terminal ileum with an 
end-to-end anastomosis.  He had no fistula at the time of 
examination.  The Veteran's anal fistula was excised in 1967.  A 
physical examination as completed.  The Veteran was diagnosed 
with chronic Crohn's disease, gradually progressing; a condition 
after resection of the terminal ileum with end-to-end 
anastomosis; and a history of anal fistula excision in 1967.  The 
VA examiner stated that it was at least as likely as not that the 
Veteran's Crohn's disease started in service because the Veteran 
had frequent diarrhea while in service, and because anorectal 
fistula was a frequent complication of Crohn's disease.  The VA 
examiner stated that formally, Crohn's disease was diagnosed in 
1981, but according to the Veteran, the doctor who diagnosed it 
told him that he could have had this problem for many years. 

A May 2007 treatment report from Dr. M.C. shows that the Veteran 
has a current diagnosis of recurrent small-bowel Crohn's disease 
with anastomotic stricture.  The Veteran continued to have 
symptoms of bloating with loose stools.  It was noted that 
historically, the Veteran was diagnosed with Crohn's disease 
around 1981 when he presented with bowel obstruction.  Dr. M.C. 
stated, in retrospect, that the Veteran had a perianal fistula in 
1967 which was presented with a fistulotomy while he was in the 
military service.  The Veteran brought some treatment reports 
dated from 1965 to 1966 recording several brief hospitalizations 
for acute diarrhea and abdominal pain.  Neither one of these was 
suspicious at the time of inflammatory bowel disease and 
apparently they resolved with observation alone.  The Veteran 
requested that Dr. M.C. review and assess his service treatment 
records from 1964 to 1965 when he was evaluated for acute 
diarrhea.  Upon reviewing these medical records, Dr. M.C. 
indicated that his symptoms may possibly be related to early 
Crohn's disease, but it was unlikely.  On the other hand, Dr. 
M.C. found it noteworthy that the Veteran's first fistula 
developed in 1967.  He stated, however, on the other hand the 
Veteran's first diagnosis of Crohn's disease was made in 1981 
when he presented with bowel obstruction. 

The Veteran reported that he had surgery for a fistula in 1967, 
the same year in which he got out of the Navy.  During a June 
2007 RO hearing, the Veteran reported that prior to his discharge 
from service, he had bouts of diarrhea.  He reported that he 
thought this was normal and tried not to go to sick bay.  He also 
reported noticing a pimple on his buttocks which he believed 
would go away. He reported that it continued to worsen after he 
was discharged and when went to work at Chrysler.  He reported 
that it got to the point where he would carry a needle, and 
attempt to release pressure on the lump or blister while at work.  
He reported that when he finally did show a nurse at work, he was 
referred to a doctor and had surgery.  The Veteran believed that 
this fistula was the start of his Crohn's disease.  The Veteran 
reported that he was not treated for his fistula in service, but 
it started in service and worsened thereafter.  The Veteran 
indicated that Crohn's disease was diagnosed when he was he was 
found to have a total blockage in 1981.  His wife stated, at that 
at that time, they told them that the Veteran had it for at least 
15 years to 20 years because the blockage was solid.  The Veteran 
stated that his physician at the time looked at his medical 
records, and stated that it sounded like he had it in 1965.   

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")). 
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  

In this regard, the Board emphasizes that the Veteran is 
competent to report diagnoses rendered since service, and he is 
competent to report that he underwent surgery for his diagnosed 
perianal fistula in 1967, shortly after service.  The Veteran is 
competent to report his observable symptomatology in service, 
including reported bouts of diarrhea.  The Veteran is also 
competent to report noticing the presence of a pimple-like lump 
on his buttocks in service, which increased in size after service 
and was eventually diagnosed as a fistula.  The Veteran is not, 
however, competent to identify a current diagnosis related to his 
fistula which developed in service, or to related currently 
diagnosed Crohn's disease to service.  Medical evidence is 
required in this regard.    

Perianal fistula

The Board notes that to be adequate, a medical opinion must be 
based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  This includes considering a veteran's lay 
assertions of symptomatology that he is competent to observe, 
unless the Board has explicitly found that the assertions are not 
credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this 
case the Board finds that the Veteran's testimony with regard to 
experiencing bouts of diarrhea and with regard to noticing a 
fistula develop while in service is credible.  Further, his 
reports are supported by medical evidence of record.  The Veteran 
is shown to have been seen for diarrhea and abdominal pain in 
service.  The record indicates that he received surgical 
treatment for a perianal fistula in 1967, shortly after his 
discharge from service.     

The Board finds, based on the Veteran's testimony, on medical 
evidence showing that the Veteran was diagnosed with a perianal 
fistula several months after the Veteran's discharge from 
service, and on an August 2005 VA opinion, indicating that it was 
at least as likely as not that the Veteran's Crohn's disease 
started in service because the Veteran had frequent diarrhea 
while in service, and because anorectal fistula was a frequent 
complication of Crohn's disease; that the Veteran's perianal 
fistula began in service.  However, medical evidence shows that 
the Veteran's anal fistula was excised in 1967.  Medical evidence 
does not reflect a current perianal fistula, or any current 
residuals of a 1967 fistulectomy.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 
104 F. 3d 1328 (1997).  In the instant case, although the Veteran 
had a perianal fistula in service, there is no current medical 
evidence of a perianal fistula.  Therefore, the Board finds that 
service connection for a perianal fistula is not warranted. 

Crohn's Disease with Anastomotic Stricture

Medical evidence of record clearly shows that the Veteran's 
Crohn's disease was first diagnosed in 1981 when the Veteran was 
seen for a total bowel obstruction.  The Veteran, however, was 
seen for symptomatology which could be related to Crohn's disease 
in service, including acute episodes of diarrhea, and his 
subsequent perianal fistula diagnosed shortly after his 
separation from service.  Private treatment records dated from 
1982 to 1987, show that the Veteran was treated for Crohn's 
disease, first diagnosed after the Veteran presented with fevers, 
chills, and an increase in his right lower quadrant pain in 
October 1981.  An August 1984 private treatment report, for the 
treatment of Crohn's disease, noted that the Veteran had a 
history of an anal fistula in 1967, a splenectomy and left 
nephrectomy in 1964 from trauma, a vasectomy in 1975, and a 
terminal ileum resection in 1981.  The report also noted that the 
Veteran had a long history of diarrhea and right lower quadrant 
abdominal pain.
 
Medical evidence of record shows that the Veteran has a current 
diagnosis of Crohn's disease with anastomotic stricture.  An 
August 2005 VA opinion  indicates that it is at least as likely 
as not that the Veteran's Crohn's disease started in service 
because the Veteran had frequent diarrhea while in service, and 
because anorectal fistula was a frequent complication of Crohn's 
disease.  In contrast, a private medical opinion from Dr. M.C. 
indicates that although the Veteran's symptomatology in service 
may be related to early Crohn's disease, that it was unlikely, 
indicating that the Veteran's first diagnosis of Crohn's disease 
was made in 1981 when he presented with bowel obstruction.  
According to the United States Court of Appeals for Veterans 
Claims (CAVC), "the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board. Id.  In this case, the Board finds that 
both the VA's examiner and Dr. M.C.'s opinions are probative in 
this case.  The VA examiner had an opportunity to review the 
Veteran's claims file, including service treatment records and 
reviewed a history as provided by the Veteran.  As the Board has 
already discussed above, the Board finds that the Veteran's 
testimony in this case is credible and his statements are well-
supported by medical evidence of record.  Dr. M.C. is also 
familiar with the Veteran's medical history with regard to 
Crohn's disease, and he had an opportunity to review relevant 
service treatment records provided by the Veteran.  Service-
connection cannot be established based on Dr. M.C.'s opinion, as 
he indicated that although Crohn's disease may have begun in 
service, it is unlikely.  See 38 C.F.R. § 3.102; Obert v. Brown, 
5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship).  However, the August 
2005 VA examiner has opined that it was at least as likely as not 
that the Veteran's Crohn's disease started in service.  The Board 
finds that the VA examiner provided an adequate statement of 
reasons and bases for his opinion based on the available medical 
evidence of record.  Resolving the benefit of the doubt in favor 
of the Veteran, the Board finds that the service connection for 
Crohn's disease with anastomotic stricture is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2010).   


Perianal and anal disease

Service connection for Crohn's disease is warranted in this case.  
The Veteran's VA examination and private medical records clearly 
indicate that the Veteran has a current diagnosis of Crohn's 
disease with anastomotic stricture.  However, the medical 
evidence of record does not reflect a current diagnosis of a 
perianal or anal disease or other digestive disorder, other than 
Crohn's disease with anastomotic stricture, for which service 
connection can be granted.  See 38 U.S.C.A. § 1110, 1131; 
Degmetich v. Brown, 104 F. 3d 1328 (1997).  While acknowledging 
the Veteran's belief that he has a perianal or anal disability 
that is due to service, it is well established that as a lay 
person, the Veteran is not considered capable of opining as to 
the nature or etiology of his disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Veteran is certainly competent to 
testify as to symptoms that are non-medical in nature; however, 
he is not competent to render a medical diagnosis or etiology.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable symptomatology 
that is not medical in nature); see also, Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007) (certain disabilities are not conditions 
capable of lay diagnosis).  Absent medical evidence of a 
currently diagnosed perianal or anal disease, other than Crohn's 
disease, the Board finds that service-connection for a perianal 
or anal disease is not warranted on either a direct basis, or as 
secondary to service-connected Crohn's disease.
 
2.  Major Depression

A September 1984 private treatment note from Dr. C.H., a 
psychologist, shows that the Veteran was seen for individual 
therapy and evaluation.  The Veteran had trouble communicating 
with his children.  He was also noted to have Crohn's disease.  
The Veteran's history was taken, including a family history.  
With respect to Crohn's disease, the Veteran thought that he 
probably had Crohn's disease as early as 1967, but stated that 
doctors did not tell him until 1981.  After a recent operation 
for Crohn's disease, he was told that he was depressed and was 
put on Elavil. The Veteran reported that his depression went 
along with Crohn's.  He figured that he must have been depressed 
because he felt better after taking the medication for a couple 
of weeks.  A mental status examination was completed.  A 
psychological evaluation was completed.  The Veteran was 
diagnosed with depression.  His psychosocial stressors were noted 
to include marital conflicts and Crohn's disease.  

An August 1985 treatment report shows that the Veteran was 
referred by Dr. K. for individual therapy and evaluation a year 
prior.  He had Crohn's disease.  He was depressed and was taking 
Elavil.  He had four boys from a previous marriage which were 
giving him and his wife difficulty.  This seemed to be one source 
of his stress.  The Veteran was seen on a weekly basis for 10 
months.  Dr. C.H. stated that the depression lifted after the 
children were removed from the home.  Up until that time, he was 
very angry and was becoming psychotic-like in trying to cope with 
a very irresolvable situation. The Veteran and the therapist 
agreed that maximum benefit had been achieved from therapy and 
that he would terminate therapy at that time.  The Veteran was 
informed that if his depression returned, that he should return 
to the Center for treatment.  At the time of the August 1985 
closing evaluation, the Veteran had no Axis I psychiatric 
diagnosis.  

A September 1989 psychiatric evaluation associated with the 
Veteran's Social Security Disability Determination records show 
that the Veteran had several complaints related to his ability to 
care for himself and continue to do activities such as 
volunteering due to Crohn's disease. The Veteran reported 
treatment at the Grant-Blackford Mental Health Clinic one year 
prior.  He stated that they taught him that he could slip into 
depression.  A mental status examination and psychological 
testing was completed.  The Veteran was diagnosed with 
psychological factors affecting his physical condition. 

A November 1994 psychiatric evaluation shows that the Veteran was 
referred by the Disability Determination Bureau.  The Veteran 
alleged disability due to Crohn's disease, arthritis, depression, 
and trouble handling stress.  The Veteran's history was taken.  
The Veteran reported that he had been treated for depression at 
the University of Chicago and at the Grant-Blackford Mental 
Health Center.  He reported that he had been a patient at Grant-
Blackford over the past four years.  A mental status examination 
was completed.  The Veteran was diagnosed with dysthymic 
disorder, late onset.  Dr. V.J.A., the psychologist completing 
the evaluation, stated that the Veteran was a gentleman who had 
chronic illnesses that had interrupted his lifestyle.  He had 
been forced to retire at a very early age.  While he was not in 
financial distress because of the early retirement, he was 
suffering from despondency and feelings of not being productive.  
He had not received adequate therapy for such a dramatic 
lifestyle change.  The Veteran had become dysthymic and 
occasionally became depressed.  While he had several hobbies, his 
time was not occupied to the extent that he felt he was being 
useful.  Dr. V.J.A recommended for the Veteran to be involved 
with a psychologist on a regular basis to help him sift though 
his feelings and devise ways for him to be more secure and 
confident about his current situation. 

The Veteran was afforded a VA psychiatric examination in August 
2005.  The claims file, enclosed medical records, and VA 
electronic records were reviewed.  The VA examiner described the 
Veteran's past medical and occupational history in depth.  The 
Veteran's social history was also discussed.  The Veteran 
reported that he had done a lot of volunteer work.  He had been 
actively involved in a woodcarving club.  He had a number of 
friends with whom he and his wife got together regularly.  The 
Veteran was actively involved for years in scouting, having been 
a troop leader, working on the council level, and also in summer 
camps.  The Veteran and his wife were active travelers.  The 
Veteran was also an avid beer can collector. 

The Veteran reported that he could become both angry and 
depressed in association with his multiple medical problems.  He 
reported that after he was diagnosed with Crohn's disease, he 
entered treatment at the Grant Blackford Mental Health Center for 
depression for one year.  The Veteran had continued to struggle 
medically.  He had heart disease, having stents placed, as well 
as triple bypass surgery.  More recently he was diagnosed with 
diabetes mellitus.  The Veteran reported that he could become 
quite frustrated that he could no longer do the things he used to 
do and had periods of depression and anger that could last a few 
hours to a few days.  The Veteran also reported that he could 
feel quite jittery, and stated that he had been prescribed Xanax 
for this.  In talking to the Veteran ,the VA examiner noted that 
he had coped fairly well with a number of physical limitations, 
and had been quite active in volunteering and seemed to have a 
good social life despite not being cleared to go back to work.  

A mental status examination was completed.  Psychological testing 
was not deemed necessary.  No mental health diagnosis was made at 
the time of the examination.  The VA examiner stated in this 
regard, that the Veteran reportedly did struggle with depression 
in the 1980s after being diagnosed with Crohn's disease.  The 
Veteran described treatment for approximately one year, although 
long-term treatment was not diagnosed.  The depression, which 
probably would have been diagnosed as an adjustment disorder, 
seemed most closely connected with the life changes associated 
with his Crohn's diagnosis.  Since that time, the Veteran 
appeared to have coped fairly well with a variety of physical 
limitations and seemed to be dealing with them quite effectively.  
The Veteran had no DSM-IV Axis I diagnosis at that time.  
 
During the Veteran's June 2007 RO hearing, he reported that he 
was treated for depression in the 1980s.  His wife indicated that 
he was still treated with Xanax.  The Veteran indicated that all 
of his current medical treatment was at Howard Community, but did 
not identify any specific treatment for depression.   

Medical evidence of record shows that the Veteran was treated in 
the 1980s and 1990s with both psychotherapy and medication for 
depression and dysthymic disorder.  The Veteran's Crohn's disease 
was shown to be a psychosocial stressor, and was reported by the 
Veteran as a factor contributing to his depression.  In the 
instant case, however, there is no medical evidence showing that 
the Veteran has a current diagnosis of depression.  See 38 
U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  
The Veteran's August 2005 VA examination report shows that he did 
not have any DSM-IV psychiatric diagnoses at that time.  Although 
the Veteran's wife reported that the Veteran was on Xanax at the 
time of a June 2007 RO hearing, no specific psychiatric treatment 
was identified.  A June 2007 treatment report from Clarion Health 
United Methodist for the evaluation of the Veteran's Crohn's 
disease includes Xanax in the Veteran's current medication list, 
but does not indicate any specific psychiatric treatment.  The 
record contains no medical evidence of any psychiatric diagnoses 
since 1994.  In this regard, as noted, while acknowledging the 
Veteran's belief that he has a psychiatric disorder for which 
service connection should be established, it is well established 
that as a lay person, the Veteran is not considered capable of 
opining as to the nature or etiology of his disability.  Espiritu 
v. Derwinski, supra.  2 Vet. App. 492 (1992).  The Veteran is 
certainly competent to testify as to symptoms that are non-
medical in nature; however, he is not competent to render a 
medical diagnosis or etiology.  See Barr v. Nicholson, supra; see 
also, Woehlaert v. Nicholson, supra.  Absent evidence which 
reflects a current diagnosis of major depression, the Board finds 
that service connection is not warranted under either a direct or 
secondary basis. 

C.  Conclusion

The Veteran has been diagnosed with Crohn's disease with 
anastomotic stricture, service treatment records reflect 
symptomatology in service which has been related to Crohn's 
disease, and competent medical evidence shows that it is at least 
as likely as not that Crohn's disease had its onset in service.  
Therefore, the Board concludes that the evidence supports a 
finding that the Veteran has Crohn's disease with anastomotic 
stricture etiologically related to active service.  

Although the Veteran identified the presence of a perianal 
fistula in service, and he had the excision of a perianal fistula 
shortly after his separation from service, the Veteran is not 
shown to have a currently diagnosed perianal fistula, or any 
residuals of a 1967 fistulectomy for which service connection may 
be granted.  The Veteran has not been diagnosed with a perianal 
or anal disease other than Crohn's disease with anastomotic 
stricture.  The Veteran does not have a current diagnosis of 
major depression.  Absent a current diagnosis of such 
disabilities, the Board concludes the preponderance of the 
evidence is against finding that the Veteran has a perianal 
fistula, perianal or anal disease, or depression etiologically 
related to active service or to a service-connected disability.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a perianal fistula is denied.

Service connection for Crohn's disease with anastomotic stricture 
is granted.

Service connection for perianal or anal disease is denied.

Service connection for depression is denied.  


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  A medical 
examination or medical opinion may be deemed necessary where the 
record contains competent medical evidence of a current diagnosed 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the claimed 
disability may be associated with the established event, injury 
or disease in service.  See Id.; McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2010).  

Private medical records show that the Veteran has a diagnosis of 
presumed polymyalgia rheumatica, as well as a past diagnosis of 
degenerative arthritis possibly secondary to Crohn's disease.  
The Veteran had a VA examination of the joints in August 2005, 
and was found to have degenerative joint disease in the left knee 
and mild degenerative joint disease in the shoulders; however, 
the VA examiner did not provide an opinion with respect to 
whether the Veteran's arthritis was secondary to Crohn's disease.  
In light of the "low threshold" as announced in McLendon v. 
Nicholson, the Board finds that remand for an additional VA 
examination is necessary to determine if the Veteran has any 
current arthritis of multiple joints secondary to his service-
connected Crohn's disease. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should refer the case for a 
comprehensive VA examination within the 
appropriate specialty to identify any 
current diagnosis related to the Veteran's 
claimed degenerative arthritis of multiple 
joints, and to determine if any such 
disabilities are etiologically related to 
service, or to the Veteran's service-
connected Crohn's disease.  The claims 
folder must be made available to the 
examiner for review.  The examiner must 
review the claims file prior to 
examination.  Examination should include 
appropriate diagnostic testing.  The 
examiner should respond to the following:

A). Identify all joints currently affected 
by degenerative arthritis.

B). State whether it is at least as likely 
as not that any identified condition(s) 
was incurred in service or is otherwise 
related to active military service.

C). State whether it is at least as likely 
as not that any identified condition(s) is 
proximately due to or the result of, or 
permanently aggravated by, the Veteran's 
service-connected Crohn's disease

The examiner should note that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.

The examiner must provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  The 
examiner should specifically comment on 
the relevance, if any, of private medical 
evidence dated in 1997 indicating a 
diagnosis of degenerative arthritis 
possibly secondary to Crohn's disease.

2.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


